

	

		II

		109th CONGRESS

		1st Session

		S. 1479

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 25, 2005

			Mr. Dodd (for himself

			 and Mr. Santorum) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide for the expansion of Federal

		  efforts concerning the prevention, education, treatment, and research

		  activities related to Lyme and other tick-borne diseases, including the

		  establishment of a Tick-Borne Diseases Advisory Committee.

	

	

		1.Short titleThis Act may be cited as the

			 Lyme and Tick-borne Disease

			 Prevention, Education, and Research Act of 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)Lyme disease is a common but frequently

			 misunderstood illness that, if not caught early and treated properly, can cause

			 serious health problems.

			(2)Lyme disease is a bacterial infection that

			 is transmitted by a tick bite. Early signs of infection may include a rash and

			 flu-like symptoms such as fever, muscle aches, headaches, and fatigue.

			(3)Although Lyme disease can be treated with

			 antibiotics if caught early, the disease often goes undetected because it

			 mimics other illnesses or may be misdiagnosed. Untreated, Lyme disease can lead

			 to severe heart, neurological, eye, and joint problems because the bacteria can

			 affect many different organs and organ systems.

			(4)If an individual with Lyme disease does not

			 receive treatment, such individual can develop severe heart, neurological, eye,

			 and joint problems.

			(5)Although Lyme disease accounts for 90

			 percent of all vector-borne infections in the United States, the ticks that

			 spread Lyme disease also spread other diseases, such as ehrlichiosis,

			 babesiosis, and other strains of Borrelia. All of these diseases in 1 patient

			 makes diagnosis and treatment more difficult.

			(6)Studies indicate that the actual number of

			 tick-borne disease cases are approximately 10 times the amount reported.

			(7)Persistence of symptomatology in many

			 patients without reliable testing makes treatment of patients more

			 difficult.

			3.Establishment of a

			 tick-borne diseases advisory committee

			(a)EstablishmentNot later than 180 days after the date of

			 the enactment of this Act, the Secretary of Health and Human Services (referred

			 to in this Act as the Secretary) shall establish within the

			 Office of the Secretary an advisory committee to be known as the Tick-Borne

			 Diseases Advisory Committee (referred to in this section as the

			 Committee).

			(b)DutiesThe Committee shall advise the Secretary

			 and the Assistant Secretary for Health regarding the manner in which such

			 officials can—

				(1)ensure interagency coordination and

			 communication and minimize overlap regarding efforts to address tick-borne

			 diseases;

				(2)identify opportunities to coordinate

			 efforts with other Federal agencies and private organizations addressing such

			 diseases;

				(3)ensure interagency coordination and

			 communication with constituency groups;

				(4)ensure that a broad spectrum of scientific

			 viewpoints are represented in public health policy decisions and that

			 information disseminated to the public and physicians is balanced; and

				(5)advise relevant Federal agencies on

			 priorities related to the Lyme and tick-borne diseases.

				(c)Membership

				(1)Appointed

			 members

					(A)In

			 generalFrom among

			 individuals who are not officers or employees of the Federal Government, the

			 Secretary shall appoint to the Committee, as voting members, an equal number of

			 individuals from each of the groups described in clauses (i) through (v) of

			 subparagraph (B).

					(B)GroupsThe groups described in this subparagraph

			 include the following:

						(i)Scientific community members representing

			 the broad spectrum of viewpoints held within the scientific community related

			 to Lyme and other tick-borne diseases.

						(ii)Representatives of tick-borne disease

			 voluntary organizations.

						(iii)Health care providers, including at least 1

			 full-time practicing physician, with relevant experience providing care for

			 individuals with a broad range of acute and chronic tick-borne diseases.

						(iv)Patient representatives who are individuals

			 who have been diagnosed with a tick-borne disease or who have had an immediate

			 family member diagnosed with such a disease.

						(v)Representatives of State and local health

			 departments and national organizations that represent State and local health

			 professionals.

						(C)DiversityIn appointing members under this paragraph,

			 the Secretary shall ensure that such members, as a group, represent a diversity

			 of scientific perspectives relevant to the duties of the Committee.

					(2)Ex officio

			 membersThe Secretary shall

			 designate, as nonvoting, ex officio members of the Committee, representatives

			 overseeing tick-borne disease activities from each of the following Federal

			 agencies:

					(A)The Centers for Disease Control and

			 Prevention.

					(B)The National Institutes of Health.

					(C)The Agency for Healthcare Research and

			 Quality.

					(D)The Food and Drug Administration.

					(E)The Office of the Assistant Secretary for

			 Health.

					(F)Such additional Federal agencies as the

			 Secretary determines to be appropriate.

					(3)Co-chairpersonsThe Secretary shall designate the Assistant

			 Secretary of Health as the co-chairperson of the Committee. The appointed

			 members of the Committee shall also elect a public co-chairperson. The public

			 co-chairperson shall serve a 2-year term.

				(4)Term of

			 appointmentThe term of

			 service for each member of the Committee appointed under paragraph (1) shall be

			 4 years.

				(5)VacancyA vacancy in the membership of the

			 Committee shall be filled in the same manner as the original appointment. Any

			 member appointed to fill a vacancy for an unexpired term shall be appointed for

			 the remainder of that term. Members may serve after the expiration of their

			 terms until their successors have taken office.

				(d)MeetingsThe Committee shall hold public meetings,

			 except as otherwise determined by the Secretary, after providing notice to the

			 public of such meetings, and shall meet at least twice a year with additional

			 meetings subject to the call of the co-chairpersons. Agenda items with respect

			 to such meetings may be added at the request of the members of the Committee,

			 including the co-chairpersons. Meetings shall be conducted, and records of the

			 proceedings shall be maintained, as required by applicable law and by

			 regulations of the Secretary.

			(e)Authorization

			 of appropriationsFor the

			 purpose of carrying out this section, there is authorized to be appropriated

			 $250,000 for each of the fiscal years 2006 through 2009. Amounts appropriated

			 under the preceding sentence shall be used for the expenses and per diem costs

			 incurred by the Committee under this section in accordance with the Federal

			 Advisory Committee Act, except that no voting member of the Committee shall be

			 a permanent salaried employee.

			4.Federal activities

			 related to the diagnosis, surveillance, prevention, and research of lyme and

			 other tick-borne diseases

			(a)In

			 generalThe Secretary, acting

			 as appropriate through the Director of the Centers for Disease Control and

			 Prevention, the Director of the National Institutes of Health, the Commissioner

			 of Food and Drugs, and the Director of the Agency for Healthcare Research and

			 Quality, as well as additional Federal agencies as the Secretary determines to

			 be appropriate, and in consultation with the Tick-Borne Diseases Advisory

			 Committee, shall provide for the coordination of all Federal programs and

			 activities related to Lyme and other tick-borne diseases, including the

			 activities described in paragraphs (1) through (4) of subsection (a).

			(b)ActivitiesThe activities described in this subsection

			 are the following:

				(1)Development of

			 diagnostic testsSuch

			 activities include—

					(A)the development of sensitive and more

			 accurate diagnostic tools and tests, including a direct detection test for Lyme

			 disease capable of distinguishing active infection from past infection;

					(B)improving the efficient utilization of

			 diagnostic testing currently available to account for the multiple clinical

			 manifestations of both acute and chronic Lyme disease; and

					(C)providing for the timely evaluation of

			 promising emerging diagnostic methods.

					(2)Surveillance

			 and reportingSuch activities

			 include surveillance and reporting of Lyme and other tick-borne

			 diseases—

					(A)to accurately determine the prevalence of

			 Lyme and other tick-borne disease;

					(B)to evaluate the feasibility of developing a

			 reporting system for the collection of data on physician-diagnosed cases of

			 Lyme disease that do not meet the surveillance criteria of the Centers of

			 Disease Control and Prevention in order to more accurately gauge disease

			 incidence; and

					(C)to evaluate the feasibility of creating a

			 national uniform reporting system including required reporting by laboratories

			 in each State.

					(3)PreventionSuch activities include—

					(A)the provision and promotion of access to a

			 comprehensive, up-to-date clearinghouse of peer-reviewed information on Lyme

			 and other tick-borne disease;

					(B)increased public education related to Lyme

			 and other tick-borne diseases through the expansion of the Community Based

			 Education Programs of the Centers for Disease Control and Prevention to include

			 expansion of information access points to the public;

					(C)the creation of a physician education

			 program that includes the full spectrum of scientific research related to Lyme

			 and other tick-borne diseases; and

					(D)the sponsoring of scientific conferences on

			 Lyme and other tick-borne diseases, including reporting and consideration of

			 the full spectrum of clinically-based knowledge, with the first of such

			 conferences to be held not later than 24 months after the date of enactment of

			 this Act.

					(4)Clinical

			 outcomes researchSuch

			 activities include—

					(A)the establishment of epidemiological

			 research objectives to determine the long term course of illness for Lyme

			 disease; and

					(B)determination of the effectiveness of

			 different treatment modalities by establishing treatment outcome

			 objectives.

					(c)Authorization

			 of appropriationsFor the

			 purposes of carrying out this section, and for the purposes of providing for

			 additional research, prevention, and educational activities for Lyme and other

			 tick-borne diseases, there is authorized to be appropriated $20,000,000 for

			 each of the fiscal years 2006 through 2010. Such authorization is in addition

			 to any other authorization of appropriations available for such purpose.

			5.Reports on lyme and

			 other tick-borne diseases 

			(a)In

			 generalNot later than 18

			 months after the date of enactment of this Act, and annually thereafter, the

			 Secretary shall submit to Congress a report on the activities carried out under

			 this Act.

			(b)ContentReports under subsection (a) shall

			 contain—

				(1)significant activities or developments

			 related to the surveillance, diagnosis, treatment, education, or prevention of

			 Lyme or other tick-borne diseases, including suggestions for further research

			 and education;

				(2)a scientifically qualified assessment of

			 Lyme and other tick-borne diseases, including both acute and chronic instances,

			 related to the broad spectrum of empirical evidence of treating physicians, as

			 well as published peer reviewed data, that shall include recommendations for

			 addressing research gaps in diagnosis and treatment of Lyme and other

			 tick-borne diseases and an evaluation of treatment guidelines and their

			 utilization;

				(3)progress in the development of accurate

			 diagnostic tools that are more useful in the clinical setting for both acute

			 and chronic disease; and

				(4)the promotion of public awareness and

			 physician education initiatives to improve the knowledge of health care

			 providers and the public regarding clinical and surveillance practices for Lyme

			 disease and other tick-borne diseases.

				

